GERARD, J.
This is an appeal by two of the defendants from a judgment of the City Court, entered on the default of the defendants. The court below having ordered the trial to proceed, this judgment was entered by default. Section 1294 of the Code provides:
“A party may appeal, in a case prescribed in this chapter, except where the judgment or order of which he complains, was rendered upon his default.”
The right to appeal is statutory. Jones v. Sabin, 122 App. Div. 666, 107 N. Y. Supp. 508. The defendants’ remedy was to move to open the default. Hawkins v. Smith, 91 Hun, 299, 36 N. Y. Supp. 333.
The appeal must be dismissed, with $10 costs. All concur.